Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 1 of 17 PageID #: 359



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 JOSEPH VINAGRAY,

                         Plaintiff,
                                                 Memorandum and Order
             v.
                                                 20-CV-715(KAM)(RML)
 EXPERIAN INFORMATION SOLUTIONS,
 INC., and AMERICAN EXPRESS
 NATIONAL BANK,

                     Defendants.
 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             This lawsuit, brought against American Express

 National Bank (“American Express”) 1 and the three major consumer

 reporting agencies, alleges that American Express provided the

 consumer reporting agencies with inaccurate information about

 debt charged to the plaintiff’s credit card account, and that

 American Express failed to investigate after the plaintiff

 disputed the debt.      American Express has moved to compel

 arbitration based on an arbitration clause contained the

 cardmember agreement that governed the plaintiff’s credit card

 account.    For the reasons that follow, American Express’s motion

 to compel arbitration is GRANTED.




 1 The entity named in the complaint was American Express Company, but American
 Express has advised that the correct entity is American Express National
 Bank.


                                       1
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 2 of 17 PageID #: 360



                                  Background

             The plaintiff in this action, Joseph Vinagray

 (“Plaintiff”), initiated the case by filing a complaint on

 February 10, 2020.      (See generally ECF No. 1, Complaint

 (“Compl.”).)     Plaintiff, who is a resident of Queens, New York,

 named American Express as a defendant, along with the three

 major consumer reporting agencies: Equifax Information Services,

 LLC; Experian Information Solutions, Inc. (“Experian”); and

 TransUnion, LLC.      (Id. ¶¶ 4-15.)       Two of the defendants have

 been dismissed (one voluntarily by Plaintiff and one by

 stipulation), leaving only American Express and Experian as

 defendants.     (See ECF No. 28, Notice of Voluntary Dismissal as

 to Equifax Information Services, LLC; ECF No. 43, Stipulation of

 Dismissal Between Plaintiff and TransUnion, LLC.)

             The remaining consumer reporting agency named in the

 complaint, Experian, is engaged in the business of compiling and

 disbursing information about individual consumers, including

 their credit histories.       (See Compl. ¶¶ 6-14.)      Plaintiff

 alleges that Experian issued credit reports that inaccurately

 reported that Plaintiff had a past due balance in connection

 with his American Express credit card.           (Id. ¶¶ 17-18.)

 Plaintiff notified Experian and the other consumer reporting

 agencies about the allegedly inaccurate information on October

 29, 2019.    (Id. ¶ 21.)     Plaintiff alleges that the agencies


                                        2
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 3 of 17 PageID #: 361



 notified American Express of Plaintiff’s dispute, and thereafter

 American Express “failed to conduct a reasonable investigation

 and continued to report false and inaccurate, adverse

 information on the consumer credit report of the Plaintiff

 . . ., continuing to report a conflicted past due and overall

 balance.”    (Id. ¶¶ 22-23.)     Plaintiff asserts willful and

 negligent violations of the Fair Credit Reporting Act, 15 U.S.C.

 § 1681 et seq. (“FCRA”) by American Express and the other

 remaining defendant.      (Id. ¶¶ 30-46, 72-94.)

             Specifically, with regard to American Express,

 Plaintiff alleges that American Express continued listing the

 disputed debt, and violated provisions of the FCRA that require

 a financial institution to investigate Plaintiff’s dispute and

 report its findings to the consumer reporting agencies.            (Id. ¶¶

 83-94); see 15 U.S.C. § 1681s2(b)(1)(A)-(C) (“After receiving

 notice . . . of a dispute with regard to the completeness or

 accuracy of any information provided by a person to a consumer

 reporting agency, the person shall conduct an investigation with

 respect to the disputed information” and “report the results of

 the investigation to the consumer reporting agency[.]”).

             The relevant account relates to a credit card

 Plaintiff applied for and was approved for in May 2012.            (ECF

 No. 34, Declaration of Raquel Hernandez (“Hernandez Decl.”), ¶

 3.)   In connection with the opening of this credit card account,


                                       3
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 4 of 17 PageID #: 362



 American Express mailed Plaintiff a cardmember agreement.            (Id.;

 see id., Ex. A, Cardmember Agreement (the “Agreement”).)            The

 Agreement, which consisted of two parts, provided information to

 Plaintiff such as the applicable interest rate, fee structures,

 and rewards.     (See Agreement, Part 1 at 1-3.)       The Agreement

 further stated that “[w]hen [Plaintiff] use[d] the Account

 . . ., [Plaintiff] agree[d] to the terms of the Agreement.”

 (Id., Part 2 at 1.)      In addition, the Agreement contained an

 arbitration provision, which stated:

             Any claim shall be resolved, upon the election by
             [Plaintiff] or [American Express], by arbitration
             pursuant to this Arbitration provision and the code
             of procedures of the arbitration organization to
             which the claim is referred in effect at the time
             the claim is filed (code), except to the extent the
             code conflicts with this Agreement.

 (Id., Part 2 at 6.)

             The term “claim” was defined as “any claim, dispute or

 controversy between [Plaintiff] and [American Express] arising

 from or relating to [Plaintiff’s] Account, this Agreement, the

 Electronic Funds Transfer Services Agreement, and any other

 related or prior agreement that [Plaintiff] may have had with

 [American Express], . . . except for the validity,

 enforceability or scope of this Arbitration provision.”            (Id.)

 The term “claim” also “include[d] claims of every kind and

 nature, including but not limited to, initial claims,

 counterclaims, crossclaims and third-party claims and claims


                                       4
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 5 of 17 PageID #: 363



 based upon contract, tort, fraud and other intentional torts,

 statutes, regulations, common law and equity.”           (Id.)

             American Express brought a motion to compel

 arbitration of the claims asserted against it in Plaintiff’s

 complaint.     (ECF No. 32, Motion to Compel; see ECF No. 33,

 Memorandum in Support (“Am. Ex. Mem.”); ECF No. 36, Reply.)

 Plaintiff opposed the motion.        (ECF No. 35, Response in

 Opposition (“Opp.”).)

                               Legal Standard

             The Federal Arbitration Act (“FAA”) provides that a

 “party aggrieved by the alleged failure . . . of another to

 arbitrate under a written agreement for arbitration may petition

 any United States district court which, save for such agreement,

 would have jurisdiction . . . for an order directing that such

 arbitration proceed in the manner provided for in such

 agreement.”     9 U.S.C. § 4.    When a party moves to compel

 arbitration, “the court applies a standard similar to that

 applicable for a motion for summary judgment,” and thus can look

 beyond the pleadings.      Bensadoun v. Jobe-Riat, 316 F.3d 171, 175

 (2d Cir. 2003).

             “When deciding whether the parties agreed to arbitrate

 a certain matter . . ., courts generally . . . should apply

 ordinary state-law principles that govern the formation of

 contracts.”     First Options of Chicago, Inc. v. Kaplan, 514 U.S.


                                       5
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 6 of 17 PageID #: 364



 938, 944 (1995).      “The Arbitration Act establishes that, as a

 matter of federal law, any doubts concerning the scope of

 arbitrable issues should be resolved in favor of arbitration

 . . . .”    Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

 Inc., 473 U.S. 614, 626 (1985) (quoting Moses H. Cone Mem’l

 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

 “Thus, as with any other contract, the parties’ intentions

 control, but those intentions are generously construed as to

 issues of arbitrability.”       Id.; see Volt Info. Scis., Inc. v.

 Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468,

 475–76 (1989) (“[I]n applying general state-law principles of

 contract interpretation to the interpretation of an arbitration

 agreement within the scope of the Act, due regard must be given

 to the federal policy favoring arbitration, and ambiguities as

 to the scope of the arbitration clause itself resolved in favor

 of arbitration.”) (citation omitted).

                                  Discussion

             Plaintiff argues that 1) the arbitration clause

 contained in the Agreement is invalid because no reasonable

 person would have agreed to such broad terms (Opp. at 6-14), and

 2) even if the arbitration clause is enforceable, his claims

 under the FCRA are not covered by the arbitration clause, and

 thus are not subject to mandatory arbitration (id. at 14-16).

 Plaintiff also asserts, in the alternative, that the arbitration


                                       6
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 7 of 17 PageID #: 365



 clause should not be enforced because it is unconscionable.

 (Id. at 18-25.)

      I. Validity of the Arbitration Clause

             Plaintiff argues that the arbitration provision

 contained in the Agreement is invalid because “no reasonable

 person would have agreed to shackle themselves to arbitrate

 virtually the entire universe of possible claims with [American

 Express], including not only those arising under the current

 . . . Agreement, but all other agreements as well and the

 relationships arising therefrom, past, present and future.”

 (Opp. at 6.)

             The Agreement stated that it was governed by “Utah law

 and federal law,” and the parties agree that principles of Utah

 contract law are applicable to the question of whether the

 arbitration clause is valid.        (Agreement, Part 1 at 5; see Am.

 Ex. Mem. at 6; Opp. at 6.)       Plaintiff is correct that Utah

 courts apply a “reasonable person” standard to contract

 interpretation.     See, e.g., McGee v. Equicor-Equitable HCA

 Corp., 953 F.2d 1192, 1202 (10th Cir. 1992) (“in construing a”

 contract, “giv[e] the language its common and ordinary meaning

 as a reasonable person . . ., not the actual [party], would have

 understood the words to mean”) (emphasis in original).            The

 question of the arbitration clause’s validity, however, is

 slightly different than the question of how to interpret


                                       7
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 8 of 17 PageID #: 366



 ambiguous language in a contract.         The threshold question is

 whether the arbitration clause is valid at all, based on the

 parties’ intent and an application of state law.           See First

 Options, 514 U.S. at 944 (“When deciding whether the parties

 agreed to arbitrate a certain matter (including arbitrability),

 courts generally . . . should apply ordinary state-law

 principles that govern the formation of contracts.”).

             Under Utah law, a “credit agreement is binding and

 enforceable without any signature by the party to be charged if:

 (i) the debtor is provided with a written copy of the terms of

 the agreement; (ii) the agreement provides that any use of the

 credit offered shall constitute acceptance of those terms; and

 (iii) after the debtor receives the agreement, the debtor . . .

 requests funds pursuant to the credit agreement or otherwise

 uses the credit offered.”       Utah Code Ann. § 25-5-4(2)(e).

 Furthermore, Utah law expressly permits credit agreements to

 contain an “arbitration or other alternative dispute resolution

 mechanism.”     Id. § 70C-4-102(2)(b).

             American Express has proffered an affidavit

 demonstrating that all three requirements for a valid and

 enforceable credit agreement were present here.           First, one of

 American Express’s assistant custodians of records declared

 under penalty of perjury that American Express mailed a copy of

 the Agreement to Plaintiff when he opened his account in May


                                       8
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 9 of 17 PageID #: 367



 2012.    (Hernandez Decl. ¶ 3.)      Second, the Agreement stated that

 “[w]hen [Plaintiff] use[d] the Account . . ., [Plaintiff]

 agree[d] to the terms of the Agreement.”          (Agreement, Part 2 at

 1.)   Third, after receiving the Agreement, Plaintiff used the

 credit card.     (Hernandez Decl. ¶ 4.)      Plaintiff does not dispute

 any of these facts, and under Utah law, these elements result in

 a “binding and enforceable” credit agreement.          Utah Code Ann. §

 25-5-4(2)(e).

             Plaintiff’s argument is, in essence, that the specific

 arbitration clause contained in the Agreement is so broad that

 no reasonable person would have agreed to it.          As an initial

 matter, Plaintiff overstates the scope of the arbitration

 clause.    Plaintiff avers that it covers “virtually the entire

 universe of possible claims” against American Express.            (Opp. at

 6.)   But by its terms, the arbitration clause covers only

 potential claims “arising from or relating to [Plaintiff’s]

 Account, this Agreement, the Electronic Funds Transfer Services

 Agreement, and any other related or prior agreement that

 [Plaintiff] may have had with [American Express], or the

 relationships resulting from any of the above agreements, except

 for the validity, enforceability or scope of this Arbitration

 provision.”     (Agreement, Part 2 at 6.)      Thus, it is not every

 possible claim between Plaintiff and American Express that is

 subject to arbitration; it is only those claims related to


                                       9
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 10 of 17 PageID #: 368



  either the specific credit account covered by the Agreement, the

  Agreement itself, the separate Electronic Funds Transfer

  Services Agreement, or a “related or prior agreement” between

  the parties.    An arbitration clause of this kind is permitted by

  Utah law, so long as the cardholder received it and thereafter

  began using the credit card.

              Moreover, there is nothing inherently unreasonable

  about the arbitration clause.       Though it requires that claims

  related to the credit account or the Agreement must be

  arbitrated rather than litigated in federal court, it allows for

  procedures that will give Plaintiff a fair opportunity to have

  his claims heard by a neutral arbitrator.         Under the Agreement,

  his claims will be heard by an arbitrator from either JAMS or

  the American Arbitration Association (or another organization

  agreed upon by both parties), and the arbitration shall take

  place in the judicial district where Plaintiff resides.

  (Agreement, Part 2 at 6.)       The court does not agree with

  Plaintiff’s contention that no reasonable person would have

  agreed to these terms.

              Other courts have found the same arbitration

  requirement in cardmember agreements to be valid and enforceable

  under Utah law.     See Aneke v. Am. Exp. Travel Related Servs.,

  Inc., 841 F. Supp. 2d 368, 376 (D.D.C. 2012) (“[T]he Arbitration

  Provision is valid and enforceable under Utah law, which is the


                                       10
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 11 of 17 PageID #: 369



  relevant state law in this case.”); Khanna v. Am. Exp. Co., No.

  11-cv-6245 (JSR), 2011 WL 6382603, at *3 (S.D.N.Y. Dec. 14,

  2011) (“[T]he Cardmember Agreement meets the criteria outlined

  in Utah Code Ann. § 25–5–4(2)(e) and is ‘binding and

  enforceable.’”).     Plaintiff cites several cases in which courts

  have found much broader arbitration clauses to be invalid.            (See

  Opp. at 7-10.)     Plaintiff concedes, however, that the

  arbitration clauses in those cases “were more broadly worded

  than the one at issue here[.]”       (Id. at 10.)     For example,

  Plaintiff relies on a case in which Judge Frederic Block found

  the arbitration clause in a cell phone service contract to be

  “strikingly broad” where the contract covered “claims arising

  out of or relating to any aspect of the relationship between

  [the parties], whether based in contract, tort, statute, fraud,

  misrepresentation or any other legal theory[.]”          Wexler v. AT&T

  Corp., 211 F. Supp. 3d 500, 501 (E.D.N.Y. 2016) (emphasis

  added); (see Opp. at 9).      Nothing in the arbitration clause here

  purports to cover any claim that arises from “any aspect” of the

  relationship between Plaintiff and American Express.           For

  example, if Plaintiff hypothetically opened a second account in

  the future that was governed by a separate agreement, nothing in

  the arbitration clause in the present Agreement could be read to

  cover claims arising from that new account.          Nor would the




                                       11
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 12 of 17 PageID #: 370



  arbitration clause cover a hypothetical tort claim Plaintiff

  could bring that was unrelated to the credit account. 2

              The plain language of the arbitration clause is not so

  broad as to encompass every possible claim Plaintiff could bring

  against American Express, and it was properly included in the

  Agreement in accordance with an express provision of Utah law.

  Accordingly, the court finds that the arbitration clause

  contained in the Agreement is valid and enforceable.

      II. Scope of Arbitration Clause

              Even though the court has found that the arbitration

  clause is enforceable, a second question remains: whether

  Plaintiff’s specific claims against American Express are covered

  by the clause, and thus subject to arbitration.           Plaintiff

  argues that his claims arise under the FCRA, rather than under

  the Agreement, and thus they are not subject to the requirement

  to arbitrate.     (See Opp. at 14-16.)

              The court notes that Plaintiff’s argument on this

  point contradicts his prior argument that the arbitration clause


  2 The arbitration clause does state that it covers claims arising in

  “contract, tort, fraud and other intentional torts, statutes, regulations,
  common law and equity.” (Agreement, Part 2 at 6.) However, this language
  comes after the first limiting definition of a claim, which limits the scope
  to “any claim, dispute or controversy between [Plaintiff] and [American
  Express] arising from or relating to [Plaintiff’s] Account, this Agreement, .
  . . and any other related or prior agreement that [Plaintiff] may have had
  with [American Express], . . . except for the validity, enforceability or
  scope of this Arbitration provision.” (Id.) The most natural reading is
  therefore that a tort claim would only be covered if it met the first
  limiting definition—that is, if the tort claim arose from or related to
  Plaintiff’s account, etc.


                                       12
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 13 of 17 PageID #: 371



  is overly broad, as he now asserts that, in fact, the

  arbitration clause only covers claims arising from American

  Express’s failure to act under “an affirmative duty under the

  contract.”    (Opp. at 14.)     Plaintiff cannot have it both ways,

  and the proper reading of the arbitration clause falls in the

  middle of these two extremes.

              Contrary to Plaintiff’s selective reading of the

  arbitration clause, the clause does not merely cover claims that

  arise directly from the language of the Agreement.           It expressly

  covers claims “arising from or relating to [Plaintiff’s]

  Account[.]”    (Agreement, Part 2 at 6.)       The gravamen of

  Plaintiff’s allegation against American Express is that American

  Express failed to investigate a dispute that he raised regarding

  debt listed on his credit account, and that American Express

  continued to report the debt despite the dispute.           (See Compl.

  ¶¶ 83-94.)    That allegation clearly “aris[es] from or relat[es]

  to [Plaintiff’s] Account[.]”       (Agreement, Part 2 at 6); see

  Khanna, 2011 WL 6382603, at *3 (“Plainly, these allegations

  relate to plaintiffs’ account and American Express’s oversight

  of that account.”).

              Moreover, the arbitration clause’s definition of a

  claim includes claims “based upon . . . statutes[.]”

  (Agreement, Part 2 at 6.)       Thus, although American Express’s

  duty to investigate the alleged dispute stems from the FCRA


                                       13
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 14 of 17 PageID #: 372



  rather than directly from the Agreement, the plain language of

  the arbitration clause covers any claim related to the account,

  even if the specific cause of action is created by a separate

  statute.    A reasonable person could not interpret this language

  any other way.     Even if there were an ambiguity, the Supreme

  Court has directed courts to construe the scope of arbitration

  provisions to reflect the federal policy favoring arbitration.

  See Volt Info., 489 U.S. at 475–76; Mitsubishi, 473 U.S. at 626;

  see also Aneke, 841 F. Supp. 2d at 377 (“As the Supreme Court

  has held, claims based on federal statutes are no exception to

  the general rule that arbitration agreements should be enforced

  according to their terms.”).

              Accordingly, the court finds that the claims against

  American Express asserted in Plaintiff’s complaint fall squarely

  within the arbitration clause, and are subject to mandatory

  arbitration.

      III. Unconscionability

              In a final effort to avoid arbitration, Plaintiff

  shifts back to reading the arbitration clause broadly, and

  argues that enforcing it would be unconscionable under Utah law.

  (See Opp. at 16-25.)      This argument lacks merit.

              Under Utah law, “[i]n determining whether a contract

  is unconscionable, [courts] use a two-pronged analysis.”            Ryan

  v. Dan’s Food Stores, Inc., 972 P.2d 395, 402 (Utah 1998).            The


                                       14
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 15 of 17 PageID #: 373



  first prong is substantive unconscionability, which “focuses on

  the contents of an agreement, examining the relative fairness of

  the obligations assumed.”       Id. (quotation omitted).      The second

  prong is procedural unconscionability, which “focuses on the

  formation of the agreement.”       Id.

              Plaintiff argues that the arbitration clause is

  substantively unconscionable because “Plaintiff would be

  compelled to arbitrate claims having nothing to do with the

  Cardmember Agreement, but extending to every agreement ever

  fashioned between [American Express] and Plaintiff for the rest

  of his natural born life.”       (Opp. at 18.)    As already explained,

  however, that is not so.      The arbitration clause is limited to

  claims regarding the particular credit card account that

  Plaintiff opened, the Agreement, the related documents, and any

  other related or prior agreements between Plaintiff and American

  Express.    Again, the arbitration clause would not cover claims

  related to a hypothetical second account Plaintiff opened in the

  future, or any matters arising from separate causes of action

  that were unrelated to Plaintiff’s account.

              Plaintiff relies on a case that found an arbitration

  clause to be overly broad where the clause explicitly covered

  “all disputes, controversies or claims between [the company] and

  [the consumer] (including breach of warranty, contract, tort or

  any other claim)” because a lawsuit “regarding a tort action


                                       15
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 16 of 17 PageID #: 374



  arising from a completely separate incident could not be forced

  into arbitration—such a clause would clearly be unconscionable.”

  In re Jiffy Lube Int’l, Inc., Text Spam Litig., 847 F. Supp. 2d

  1253, 1263 (S.D. Cal. 2012); (see Opp. at 18).          In contrast, the

  arbitration clause at issue here, which has been upheld by other

  courts, does not purport to cover any and all possible future

  claims Plaintiff might one day have against American Express.

              Next, Plaintiff contends that the Agreement is

  procedurally unconscionable because “it is a standard form

  contract offered on a take-it-or-leave it basis by a party, here

  [American Express], with [] a huge disparity in bargaining power

  as a sophisticated lender offering a line of credit to a basic

  consumer.”    (Opp. at 19.)     Though Plaintiff may be correct that

  there is a disparity in bargaining power, that disparity does

  not rise to the level of unconscionability under Utah law,

  because Utah law expressly allows this type of contract.            See

  MacArthur v. San Juan Cty., 416 F. Supp. 2d 1098, 1187 (D. Utah

  2005) (“Under Utah law, ‘adhesion contracts’ are not prohibited

  per se.”).    Under the Utah Statute of Frauds, a credit card

  company can use a standard form contract, and include an

  arbitration provision, and the credit card consumer can accept

  the terms by choosing to use the credit card.          See Utah Code

  Ann. §§ 25-5-4(2)(e), 70C-4-102(2)(b).         Here, American Express

  followed the law, and Plaintiff decided to bind himself to the


                                       16
Case 1:20-cv-00715-KAM-RML Document 45 Filed 03/08/21 Page 17 of 17 PageID #: 375



  Agreement by voluntarily using his credit account.           This

  procedure is not unconscionable.

              Accordingly, Plaintiff’s unconscionability argument

  is, likewise, rejected.

                                  Conclusion

              For the foregoing reasons, American Express’s motion

  to compel arbitration is GRANTED.         Plaintiff may assert his

  claims against American Express in the proper forum, as

  described in the Agreement.       The claims against American Express

  in this action are stayed pending the outcome of the

  arbitration.    The court takes no position regarding the merits

  of Plaintiff’s claims against American Express.

              Counsel for Plaintiff and Experian shall jointly

  advise the court by letter filed to ECF regarding how they

  intend to proceed, by no later than March 15, 2021.

  SO ORDERED.

  Dated:      Brooklyn, New York
              March 8, 2021


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       17
